Wade, C. J.
1. The evidence, though circumstantial, was sufficient to establish the corpus delicti (Westbrook v. State, 91 Ga. 11 (16 S. E. 100); Allen v. State, 91 Ga. 189 (16 S. E. 980); Dixon v. State, 11 Ga. App. 367 (75 S. E. 266); Rice v. State, 16 Ga. App. 128 (84 S. E. 609) ; Wade v. State, 16 Ga. App. 163 (84 S. E. 593) ), and showed a motive on the part of the defendant to commit the crime of arson, and was sufficient to connect him therewith and to exclude every reasonable hypothesis save that of his guilt.
2. The discretion of a trial judge in refusing a new trial on the ground of newly discovered evidence will not be controlled, unless manifestly abused. Tilley v. Cox, 119 Ga. 867, 872 (47 S. E. 219). Where a motion for a new trial is based on alleged newly discovered evidence, and affidavits disputing this ground of the motion are introduced, “the trial judge is the trior of the facts, and it is his province to determine the credibility of the conflicting facts and contradictory witnesses. A reviewing court will not in any such ease control his discretion as to the comparative credibility of the witnesses who testified in support of the motion and those who swore to the contrary.” Fouraker v. State, 4 *619Ga. App. 692 (62 S. E. 116). See also Hayes v. State, 16 Ga. App. 334 (85 S. E. 253).
Decided July 25, 1917.
Indictment for arson; from Emanuel superior court—Judge Hardeman. February 24, 1917.
Saffold & Jordan, for plaintiff in error.
Walter F. Grey, solicitor-general, contra.
3. There being some evidence to support the verdict, which has the approval of the trial judge, this court is without power to set the verdict aside.

Judgment affirmed.


George and Luhe, JJ., concur.